Matter of Rodolph v Phommavongsa (2018 NY Slip Op 00700)





Matter of Rodolph v Phommavongsa


2018 NY Slip Op 00700


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


153 CAF 16-01388

[*1]IN THE MATTER OF MICHAEL R. RODOLPH, PETITIONER-APPELLANT,
vSOU PHOMMAVONGSA, RESPONDENT-RESPONDENT. (APPEAL NO. 3.) 


ELIZABETH CIAMBRONE, BUFFALO, FOR PETITIONER-APPELLANT. 
HAWTHORNE & VESPER, PLLC, BUFFALO (TINA M. HAWTHORNE OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from an order of the Family Court, Erie County (Deanne M. Tripi, J.), entered June 15, 2016 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition filed on June 2, 2016. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: February 2, 2018
Mark W. Bennett
Clerk of the Court